         Case 1:20-cv-01710-BAH Document 21 Filed 07/02/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND, et al.,

                       Plaintiffs,                  Civil Action No. 20-1710 (BAH)

                       v.                           Chief Judge Beryl A. Howell

 MICHAEL PACK, in his official capacity as
 Chief Executive Officer and Director of the
 U.S. Agency for Global Media,

                       Defendant.

                                            ORDER

       Upon consideration of plaintiffs’ Motion for a Temporary Restraining Order and

Preliminary Injunction, ECF No. 4; plaintiffs’ Motion for Hearing Status Conference, ECF No.

18; the memoranda in support and opposition; the parties’ declarations, exhibits, and supplemental

filings; the arguments presented at the hearing held on June 26, 2020; and the full record herein,

for the reasons stated in the Memorandum Opinion issued with this Order, it is hereby

       ORDERED that plaintiffs’ Motion for a Temporary Restraining Order and Preliminary

Injunction, ECF No. 4, is DENIED; and it is further

       ORDERED that plaintiffs’ Motion for Hearing Status Conference, ECF No. 18, is

DENIED.

       SO ORDERED.

       Date: July 2, 2020


                                                      __________________________
                                                      BERYL A. HOWELL
                                                      Chief Judge




                                                1
